DISTRICT COURT OF APPEAL OF FLORIDA
                       SECOND DISTRICT




                        DELAVON JOHNSON,

                              Appellant,

                                   v.

                         STATE OF FLORIDA,

                               Appellee.


                            No. 2D22-1500



                          September 7, 2022

Appeal pursuant to Fla. R. App. P. 9.141(b)(2) from the Circuit
Court for Polk County; Donald G. Jacobsen, Judge.

Delavon Johnson, pro se.



PER CURIAM.

     Affirmed.


VILLANTI, SLEET, and LABRIT, JJ., Concur.


Opinion subject to revision prior to official publication.